Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al (US 4,000,258) in view of Wigley et al (US 2015/0080261), further in view of Gabrielson et al (US 2016/0060184) (newly cited), (with reliance on parent application SN 13/098272). Shieh et al disclose a liquid composition of Bacillus Thuringiensis in a polyethylene glycol solvent. (See the Abstract col. 3, lines 5-59.) The difference between the composition disclosed by Shieh et al, and that recited in applicant’s claims, is that Shieh et al do not disclose that the composition should include a urease inhibitor or a combination of a urease inhibitor and a nitrification  inhibitor. Wigley et al disclose a microbial consortia capable of imparting one or more beneficial properties to a plant (see Paragraph [0034], and teach in Paragraph [0303] that the composition may include a compound or composition which provides any specific plant, microbial, or soil benefit, or modifies any aspect of any soil chemistry, e.g., the nitrification inhibitor dicyandiamide (DCD). It would be obvious from Wigley et al in view .
Claims 1-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wigley et al in view of Gabrielson et al (with reliance on parent application SN 13/098272). Wigley et al disclose a microbial consortia capable of imparting one or more beneficial properties to a plant (see Paragraph [0034]), and teach in Paragraph [0303] that the composition may include a  compound or composition which provides any specific plant, microbial, or soil benefit, or modifies any aspect of any soil chemistry, e.g., the nitrification inhibitor dicyandiamide (DCD). Wigley et al teach in Paragraph [0167] that the terms “microorganism” and “microbe” should be taken broadly and include but not be limited to Bacteria and Archaea. . It would be obvious from such disclosure of Wigley et al to provide  Azospirillum in the composition. Gabrielson et al (SN 13/098272) discloses in Paragraph [0005] that urease inhibitors are compounds capable of inhibiting the catalytic activity of the urease enzyme on urea in soil, and that . 
Claims 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wigley et al in view of Shieh et al. It would be obvious from Shieh et al to provide a Bacillus Thuringiensis as the microorganism of Wigley et al. One of ordinary skill in the art would be motivated to do so, since Wigley et al teach in Paragraph [0167] that the terms “microorganism” and “microbe” should be taken broadly and include but are not be limited to Bacteria and Archaea, which would suggest the use of any known or suitable microbe, including the Bacillus Thuringiensis of Shieh et al. It would also be obvious from Shieh et al to provide the composition of Wigley et al in an organic solvent such as propylene glycol. One of ordinary skill in the art would be motivated to do so, since Shieh et al disclose a liquid composition of Bacillus Thuringiensis in a polyethylene glycol solvent (see the Abstract col. 3, lines 5-59), and one would appreciate from such disclosure of Shieh et al that the composition of Wigley et al would also be suitable in propylene glycol,  since Wigley et al disclose  in Paragraph [0167] that the .
Claims 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wigley et al in view of Fischer et al (US 2010/0056620), further in view of Shieh et al. Wigley et al disclose a micronbial consortia capable of imparting one or more beneficial properties to a plant (see Paragraph [0034], and teach in Paragraph [0303] that the composition may include a nitrification inhibitor. The differences between the composition disclosed by Wigley et al, and that recited in claims 22, 23 and 25, are that Wigley et al do not disclose that the composition should include an organic solvent such as dimethylsulfoxide, and that the microbial consortia should include Bacillus Thuringiensis. Fischer et al disclose a composition including beneficial species having insecticidal properties (see the Abstract and Paragraph [0001]), and teach in Paragraph [0103] that a liquid solvent such as dimethylsulfoxide may be used as an extender. Shieh et al disclose a liquid composition of Bacillus Thuringiensis in a polyethylene glycol solvent. (See the Abstract col. 3, lines 5-59.) It would be obvious from Fischer et al to provide the composition of Wigley et al in an organic solvent such as dimethylsulfoxide. One of ordinary skill in the art would be motivated to do so, since the compositions of Wigley et al and Fischer et al are analogous in that both are directed to microbial strains having insecticidal properties, and Fischer et al establish the conventionality of providing such compositions in solvents such as dimethylsulfoxide. It would be even further obvious from Shieh et al to provide  Bacillus .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736